Citation Nr: 0402732	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for disability caused by 
exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk


INTRODUCTION

The veteran had active military service from May 1942 to July 
1947 and from June 1951 to March 1952.

The Board notes that this appeal is being REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


REMAND

The veteran contends that the disabilities from which he 
currently suffers were caused by his exposure to ionizing 
radiation while on board the USS Benevolence during Operation 
Crossroads in July 1946.  The veteran has multiple 
disabilities including neurological disease, diabetes 
mellitus, COPD, and spinal cord disease.   

The veteran's military records were requested in October 
2000.  While the veteran's DD 214 was obtained, the veteran's 
service medical records were deemed "not on file" at VARMC 
in St. Louis.  The veteran, however, in his letters dated 
April 4, 2002 and October 16, 2002, advised VA that he is in 
receipt of his service records including his service medical 
records.  In a letter received on November 13, 2001, the 
veteran offered to supply copies of these records if the RO 
had difficulties obtaining them.  

The record shows that the veteran served on board the USS 
Benevolence (AH-13) but does not indicate during what 
timeframe the veteran served aboard ship.  The record is also 
unclear as to whether or not the USS Benevolence and its 
crew, including the veteran, participated in Operation 
Crossroads.  The regulations provide that participation in 
Operation Crossroads qualifies as a "radiation-risk 
activity."

In light of the evidence that is currently of record, the 
Board finds that additional development of the record must be 
undertaken concerning the veteran's claim.  Initially, 
another attempt should be made to obtain the veteran's 
service records including his personnel records and service 
medical records, from either agency sources or the veteran 
himself.

Accordingly, this case is remanded for the following:

1.  Additional development should be 
undertaken including, but not limited to, 
again requesting from the proper 
authority the veteran's service personnel 
records and service medical records.  

2.  The veteran should be afforded an 
appropriate VA examination to ascertain 
whether radiation exposure has caused any 
of his illnesses.  Appropriate  
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The veteran's claims 
folder, including a copy of this REMAND, 
should be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the entire record and 
examination of the veteran, the examiner 
should to the extent possible, state 
whether it is at least as likely as not 
that any currently neurological disorder 
is etiologically related to service or 
any incident thereof, including exposure 
to ionizing radiation.  If it is deemed 
medically unsuitable to provide such an 
examination or is it otherwise not 
feasible, then the claims folder should 
be given to an appropriate physician for 
review who should be asked to opine 
whether any current illness is due to 
radiation exposure during service.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



